— Motion by petitioner pursuant to section 691.3 of the rules of this court (22 NYCRR) with respect to the above respondent Jay L. Schwimer, an attorney and counselor-at-law, who was admitted to practice by this court on December 16, 1959, under the name Jay Lawrence Schwimer.
By order of the Supreme Court of New Jersey dated May 28, 1986, the respondent was disbarred in New Jersey.
Ordered that the motion is granted. Respondent is disbarred *769and his name stricken from the roll of attorneys and counselors-at-law, forthwith; and it is further,
Ordered that pursuant to statute (Judiciary Law § 90) the said Jay L. Schwimer, admitted under the name Jay Lawrence Schwimer, is hereby commanded to desist and refrain: (1) from the practice of law in any form either as principal or as agent or employee of another; (2) from appearing as an attorney or counselor-at-law before any Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent Jay L. Schwimer, admitted under the name Jay Lawrence Schwimer, shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys — a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.